internal_revenue_service sin department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date jan legend taxpayer iraa ira b irac ira d this is in response to a letter dated date as supplemented letters of date and date in which you through your authorized representative request rulings under sec_408 and sec_72 of the internal_revenue_code the following facts and representations support your ruling_request page the taxpayer maintains four separate ira’s ira a ira b ira c and ira d it is represented that ira’s a b c and d meet the requirements of sec_408 of the code the ira’s were acquired as community_property during the taxpayer's marriage the taxpayer at age began receiving a series of substantially_equal_periodic_payments from each of the ira's in it is represented that the payments from each ira separately qualify as a series of substantially equai periodic_payments within the meaning of sec_72 of the code based on the taxpayer's life expectancy on date the taxpayer and his former spouse filed for dissolution of the above referenced marriage the taxpayer and his former spouse entered into a final separation agreement effective date it is represented that such a separation agreement is a decree or instrument described in sec_71 of the code the separation agreement provides that contingent upon approval by the internal_revenue_service ira’s c and d will be transferred to the taxpayer’s former spouse the payments which the taxpayer receives from ira's a and b will continue without change taxpayer will no longer receive payments from ira’s c and d which will become the property of his former spouse based on the above facts and representations you through your authorized representative request the following letter rulings division of the ira’s between the taxpayer and his former spouse specifically the transfer of ira’s c and d as described above pursuant to a decree of dissolution instrument defined in sec_71 of the code will be considered nontaxable transfers pursuant to sec_408 of the code where the annual dollar amount of ira_distributions paid to the taxpayer with respect to each of retained ira’s a and b remains unchanged the reduction in total annual payments from all ira's a b c and d will not be considered a subsequent modification in the series of payments under sec_72 of the code and continuing withdrawals at this unchanged annual level from ira’s a and b will not result in the imposition upon the taxpayer of the percent additional tax under sec_72 and of the code as applied and calculated pursuant to sec_72 a i i of the code sec_408 of the code provides that an individual’s ira interest transferred pursuant to a decree of divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be treated as a taxable transfer made by such individual notwithstanding any other provision of this subtitle and is treated as an ira of the former spouse and not of the original ira holder benefit of the former spouse thereafter such transferred interest is to be treated as maintained for the code sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in code sec_4974 which includes an ira the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income page code sec_72 iv provides that a distribution from a qualified_retirement_plan that is part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary is not subject_to the tax imposed by code sec_72 code sec_72 provides that if paragraph does not apply to a distribution by reason of paragraph a iv and the series of payments under such paragraph are substantially_modified other than by reason of death or disability - i before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period code sec_72 defines the term deferral_period as the period beginning with the taxable_year in which without regard to paragraph a iv the distribution would have been includible in gross_income and ending with the taxable_year in which the modification described in subparagraph a occurs with respect to your first ruling_request as noted above code sec_408 provides that ira amounts transferred to an ira of a former spouse pursuant to its provisions become the ira property of the former spouse and that the transfer is not to be considered a taxable transfer thus with respect to your first ruling_request we conclude as follows division of the ira’s between the taxpayer and his former spouse specifically the transfer of ira’s c and d as described above pursuant to a decree of dissolution instrument defined in sec_71 of the code will be considered nontaxable transfers pursuant to sec_408 of the code with respect to your second ruling_request pursuant to sec_408 ira’s c and d are no longer the property of the taxpayer further since code sec_72 requirements were separately determined for ira’s a b c and d based on the taxpayer's life expectancy the transfer of ira’s c and d will have no effect on compliance with sec_72 with respect to ira’s a and b the same payments continue from ira’s a and b thus with respect to your second ruling_request the service concludes as follows where the annual dollar amount of ira_distributions paid to the taxpayer with respect to each of retained ira’s a and b remains unchanged the reduction in total annual payments to the taxpayer from all ira's a b c and d will not be considered a substantial modification in the series of payments under sec_72 of the code and continuing withdrawals at this unchanged annual level from ira’s a and b will not result in the imposition upon the taxpayer of the percent additional tax under sec_72 and of the code as applied and calculated pursuant to sec_72 of the code this ruling letter is based on the assumption that ira’s a b c and d meet the requirements of code sec_408 at all relevant times it also assumes that the transfer of ira's c and d to taxpayer’s former spouse will otherwise comply with the requirements of code sec_408 page this ruling letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours fray fla frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice
